Citation Nr: 1806890	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-14 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lung condition.

2. Entitlement to service connection for degenerative disc disease of the lumbar spine.

3. Entitlement to service connection for fibromyalgia, claimed as secondary to an undiagnosed illness.

4. Entitlement to service connection for chronic fatigue syndrome, claimed as secondary to an undiagnosed illness.

5. Entitlement to service connection for a respiratory condition, to include a lung disability, sinusitis and bursitis, claimed as secondary to an undiagnosed illness.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1979 to August 1990, to include service in the Iraq.  

These matters come before the Board of Veterans' Appeals on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in Atlanta, Georgia has assumed the role of Agency of Original Jurisdiction (AOJ).

In April 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A copy of that transcript is of record.

The Board notes that at the Board hearing, the Veteran's representative indicated that the claim for service connection for a lung disability stemmed from the Veteran's contentions pertaining to undiagnosed illness.  Thus, the claim for a respiratory disability secondary to an undiagnosed illness has been expanded to include a lung disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board observes that the Veteran has recently perfected an appeal on the issue of entitlement to an effective date earlier than May 4, 2017 for the assignment of a 70 percent rating for posttraumatic stress disorder (PTSD).  The Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals and monitoring pending workloads, reflects that this issue has not been certified to the Board.  As such, the Board will address this issue in a later decision when transferred to the Board.

The issues of entitlement to service connection for a lung disability, chronic fatigue syndrome, and fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. At the April 2017 Board hearing, the Veteran indicated that he wished to withdraw his appeal as it pertained to the issue of service connection for degenerative disc disease of the lumbar spine.

2. In September 2007, the Board denied service connection for a lung condition.  

3. The evidence associated with the claims file subsequent to the Board's September 2007 denial is not cumulative or redundant and is new and material.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal as it pertains to the issue of service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The September 2007 Board decision is final.  38 U.S.C. § 7104(b) (2002); 38 C.F.R. § 20.1100 (2007).

3. Since the September 2007 Board decision, new and material evidence has been received to reopen the claim for service connection for a lung disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims 

An appellant, or his authorized representative, may withdraw an appeal or any issues therein, on the record at a hearing or in writing; such a withdrawal is effective when received.  38 C.F.R. § 20.204.  At the April 2017 Board hearing, the Veteran, through his representative, expressed his decision to withdraw his claim for service connection for degenerative disc disease of the lumbar spine.  Specifically, the representative stated, "Your Honor, we're respectfully withdrawing the back claim, service connection for the back."  See Hearing Transcript, p. 2.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).

Accordingly, the Board finds that the Veteran's withdrawal of the claim for service connection for a low back disability was well informed; thus, the Board does not have jurisdiction to review this issue and the appeal, as it pertains to that issue, is dismissed.

Notably, it appears that the Veteran's representative attempted to withdraw aspects of the claim related to the lung condition.  However, the Board is unable to determine exactly which part of the claim was to be withdrawn.  Specifically, the representative stated, "[W]e would respectfully withdraw the lung condition...I think technically, some of the symptoms do overlap, so [we] don't necessarily want to withdraw that."  Given this statement, the Board finds that this is not a valid withdrawal; thus, the claim, in its entirety, remains in appellate status.



New and Material

The Veteran seeks to reopen a claim for service connection for a lung disability.  Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Under the applicable provisions, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Veteran originally filed for service connection for a lung condition in December 2004.  An April 2005 rating decision denied the Veteran's claim.  The Veteran timely appealed.  In September 2007, the Board denied the Veteran's claim on the merits.  The relevant evidence before the Board at the time consisted of the Veteran's service treatment records, post-service VA treatment records, and relevant articles.  Upon consideration of this evidence, the Board denied the claim, reasoning that there was no medical evidence that the Veteran's exposure to environmental hazards during service caused his diagnosed lung nodule.  That Board decision is final.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. § 20.1100 (2007).

Since that time, the Veteran now argues that his lung condition is the result of environmental hazards from the Persian Gulf under the provisions of 38 C.F.R. § 3.317 which contemplates signs or symptoms of a disability which can be considered signs or symptoms of an undiagnosed illness.  Although he submitted statements in the past claiming that his disabilities were due to his Gulf War service, he now indicates that they may be signs or symptoms of either an undiagnosed illness or a chronic multi-symptom illness of either unknown or partially explained etiology.

After reviewing all the evidence of record available at the time of the September 2007 final decision and in light of the evidence received since that decision to include lay statements and personnel records establishing certain toxic exposures and the new theories of entitlement to service connection, the Board finds that the new evidence raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a lung condition.  Accordingly, the claim is reopened.


ORDER

The claim for entitlement to service connection for degenerative disc disease of the lumbar spine is dismissed.

The claim for entitlement to service connection for a lung condition is reopened.  To this extent only, the appeal is granted.


REMAND


Upon review of the record, the Board finds that additional development is required prior to appellate adjudication of the remaining issues.

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1). 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome (CFS), fibromyalgia or irritable bowel syndrome (IBS).  38 C.F.R. § 3.317(a)(2).

The Veteran contends that he currently has chronic fatigue syndrome, fibromyalgia, and a lung disability attributable to an undiagnosed illness stemming from his service in the Persian Gulf.  Notably, VA has conceded the Veteran's exposure to environmental toxins.

The Veteran was afforded a VA examination in January 2011.  At that time, the clinician found that the Veteran did not meet the criteria for fibromyalgia or chronic fatigue syndrome.  Since that time, a review of VA treatment records reflects a recent diagnosis of fibromyalgia although the clinic findings supporting the diagnosis are not identified.  In addition, treating physicians have also noted the Veteran's complaints of fatigue.  Given the additional evidence associated with the file subsequent to January 2011, a more comprehensive examination is required to address the Veteran's contentions.  Upon remand, the AOJ should schedule the Veteran for a general medical examination, along with any required specialist examinations, to determine the nature and etiology of the Veteran's disability pattern, which should include conducting any recommended testing to arrive at the proper diagnosis(es).




Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative and, with their assistance, identify and obtain any outstanding records of pertinent medical treatment from VA or private health care providers referable to the Veteran's treatment.

2. Upon receipt of any additional records, schedule the Veteran for a VA general examination and any required specialist examination to determine the nature and etiology of the following symptoms, alleged to be related to an undiagnosed illness or qualifying Gulf War chronic disability: of muscle pain, joint pain, sleep impairment, fatigue, shortness of breath, and sinus impairment.  The claims file must be made available for the examiner to review the Veteran's relevant history.  A notation to the effect that this records review took place should be included in the report of the examiner.

	a) The examiner should identify the criteria for diagnosing fibromyalgia and chronic fatigue syndrome, and perform an appropriate examination to determine whether the Veteran manifests such disorders.  In providing this assessment, the examiner's attention is directed towards recent VA treatment records which reflect a diagnosis of fibromyalgia treated with prescribed medication.  If it is determined that the Veteran does not manifest fibromyalgia, the examiner should explain why the diagnosis of fibromyalgia in the clinic setting is incorrect. 

	b) The examiner should document all of the Veteran's symptoms of muscle pain, joint pain, sleep impairment, fatigue, shortness of breath, and sinus impairment, and specify whether such is attributed to a known clinical diagnosis and identify such diagnosis.

   c) If a diagnosed disorder does not have a clear and specific etiology, the examiner is asked whether it is at least as likely as not that the disorder can be characterized as either: a chronic multi-symptom illness with a partially explained etiology; or a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology.
   
   d) If the Veteran's symptoms of muscle pain, joint pain, sleep impairment, fatigue, shortness of breath, and sinus impairment cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for six months or more, or (2) exhibited intermittent episodes of improvement and worsening over a six-month period.

A "medically unexplained chronic multi-symptom illness" is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

The examiner should provide adequate rationale for the conclusions reached based on the evidence of record and sound medical principles.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

3. After the development requested above has been completed to the extent possible, the AOJ should readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


